DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to amendments filed on 06/27/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process (e.g. the steps can be performed by a human operator without a machine) and/or method of organizing human activity via commercial interaction (e.g. offering an incentive to perform a commercial activity) without significantly more. As per step 1 examiner recognizes that the system, medium, and method are implemented via computer elements and thus directed to a statutory category.  As per step 2A examiner recognizes that the claims recite a system, medium, or method for granting an incentive to a player in a first game based on registration of a second player for a second different game using a code provided to the first player and therefore not integrated into a practical application.  Examiner recognizes that this recites a system for providing an incentive to perform a market or adverting action which is well-known in the art such as providing a user an incentive for introducing others to a product in order to obtain more potential customers.  This would be directed to a method of organizing human activity for the purpose of a financial reward in the form of an incentive within a game.  Examiner further recognizes steps regarding the steps of providing a code, matching the code up with a second player identifier, and the providing the incentive are not additional steps that go beyond the above abstract ideas but are merely steps that are required to further carry out the above mental process.  Specifically the need to identify who should receive an incentive based upon an identified person joining the game is a required step for the abstract idea and is not an additional step that goes beyond the identified abstract idea.  Applicant has amended to include additional language regarding a system detecting execution of an application in order to issue the code, transmitting the code, and storing the code via the use of networked systems.   Specifically applicant has clarified elements regarding the computing hardware performing the function of storing information regarding users and whether or not codes have been issued and redeemed.  Examiner recognizes these are generic machine components performing the mental steps of determining when to issue the code, how to communicate the issues code (such as the commonly known method of showing a coupon), and storing an indication which is known in the computing arts as a required step to determine if a user has collected a benefit in order to not issue the benefit again for the same action.  Therefore these steps recite mental steps being performed by generic computer elements.  This judicial exception is not integrated into a practical application because the invention amounts to no more than the use of the judicial exception in the general area of computer gaming and does not add additional solutions or features beyond offering an incentive to a customer to introduce a player to a game.  See MPEP 2106.05(f).   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is merely directed to the exception of introducing others to a game for a reward and the computer elements, when recited, are generic computer elements known in the art.  See generic “system comprising circuitry” with no additional elements recited.  Specifically this is no more than a generic computing system performing the known steps of receiving an incentive via having the computer perform the mental steps of determining when to provide an incentive, how to receive the incentive at the operator, and how to determine an incentive has been provided in order to avoid issuing the incentive again for the same code.  Additional amendments are directed to additional generic steps such as storing information which is the mental step of remembering information.  Specifically a system storing information on whether or not a user has redeemed a code is a generic step and a generic system performing a common mental step of remembering information.
Additionally the steps can be performed by a human operator without the need for a computer element to carry out the specific steps since a human administrator could provide the code and instruct the online game to provide an in-game incentive.  Specifically the online game does not carry out the steps of the abstract idea above.  This is similar to offering a customer a cash incentive for introducing additional customers which can be carried out without a machine component.  Examiner recognizes the hardware recited for carrying out the steps are no more than generic computer hardware and therefore does not add significantly more to the abstract idea or present a practical application that goes beyond the use of the judicial exception.  The steps of issuing the code and matching to the second player are directed to generic computer hardware regarding sending and storing information and does not recite any additional elements beyond the generic computer hardware.  Additionally other elements regarding sending and storing information is no more than the steps of facilitating communication and remembering when a code has been redeemed.  The steps do not include any recited computing elements that are beyond generic for this task.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9440149.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to the same invention regarding a system comprising circuitry configured to notify an existing user of an application of a first game of presence of a second game to promote execution of the second game, a category of the first game being different from a category of the second game, by the existing user and issue an introduction code to be used in an introduction of the second game to a new user of an application of the second game by the existing user.  Further the claims include one or more non-transitory computer-readable media configured to store identification information of the existing user, the introduction code issued by the circuitry and identification information of the new user who downloaded the application of the second game in association with each other, and wherein the circuitry is configured to refer to association information stored in the one or more non-transitory computer-readable media to grant a predetermined incentive in the first game which is being used by the existing user when the new user downloads the application of the second game upon receipt of an introduction from the existing user.  Therefore the claims are not patentably distinct.  Amended language also reads on the claims of 9440149 since the language is directed towards adding computer elements into the claims which are found in the parent claims including elements regarding storing information which is a function also performed by the claim of 9440149.
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. Applicant argues that amended claims and newly filed independent claim overcome the 101 rejection above.  See above regarding newly added language.  Applicant first argues that the examiner is incorrect to describe the method as a method of organizing human activity regarding providing an incentive to a user to introduce another user to the game.  Specifically applicant argues that the method is directed to providing an incentive based on the actions of a second player to the first player.  Examiner points out that the claims are directed to providing the incentive based on the second user using the code given to the first user and that this would be the step of a first user introducing a second user to a product in order to be provided an incentive.  Specifically the device checks to see if the code provided by the second user is the one issued to the first user in order to confirm who introduced the second user to the game in order to redeem an incentive.  Therefore examiner contends the exemption is correctly described.
Applicant argues additionally that the steps are not a mental process.  Specifically applicant argues that determining a game is being executed via a terminal is not a mental step and would not be reasonable performed in the mind.  Examiner respectfully disagrees since this is the observation of information and the observation could be performed mentally.  For example a user can observe a game is being carried out on a device by seeing either a  display or data indicating a game is being carried out.  Similarly a user can observe a game has been downloaded by either seeing the game is present on the terminal when it was previously not or being informed that this has occurred.  Therefore these are steps that could be performed mentally.  As per the redemption step applicant argues that examiner reads into the application that a user would observe this information so as not to issue the incentive multiple times.  Applicant argues this is incorrect since a user can be provided the incentive multiple times for the same action of a new user registering.  Examiner points out that these would be different actions however since they are different users registering and that a user would note, according to redemption rules, that the code is being used by a different user and therefore issue an incentive.  These are mental steps that would be performed based on redemption rules with a user avoiding the case of issues a second incentive for the same new user if the rules prohibit this.  Additionally these are arguments regarding rules and rules are steps that can be performed mentally when it comes to the action of providing commercial incentives.  Specifically when to provide an incentive based on observed information.
Applicant argues that the claims are not drawn to a method of organizing human activity because they are voluntary.  Examiner is unclear regarding this argument since that is the purpose of providing an incentive in a commercial setting.  The entity providing the incentive is trying to persuade an individual to voluntarily perform an action for a reward.  This clearly has the element of choice within it.
Applicant’s inclusion of generic computing elements does not provide sufficient elements to provide a practical application since this is no more than carrying out the activity on a generic computer and is still the process of providing an individual an incentive to carry out an activity for financial gain.  In this case the gain being a benefit in a game that is a perceived value.  As per mental steps examiner additionally note that carrying out mental steps on a generic computer does not overcome the test or provide a practical application in the same manner.  Specifically the amended language is no more than known steps carried out in the computing art which perform known mental steps as indicated above.  Therefore the rejection is maintained.
As per amended language and new claims these are directed to further elements of where to store data and what elements perform what steps.  Examiner recognizes these are still generic elements performing the exemption.  Specifically it is a mental step to remember data.
As per the double patenting rejection examiner notes that applicant has not addressed the rejection and therefore the rejection is maintained.  Specifically applicant indicates they wish to address the rejection at a later date once other issues are resolved.  Examiner notes the amended language reads on the invention of the indicated patent and therefore maintains the rejection in light of amendments and new claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        9/2/2022